

114 S1705 PCS: Intelligence Authorization Act for Fiscal Year 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 141114th CONGRESS1st SessionS. 1705IN THE SENATE OF THE UNITED STATESJuly 7, 2015Mr. Burr from the Select Committee on Intelligence, reported the following original bill; which was read twice and placed on the calendarA BILLTo authorize appropriations for fiscal year 2016 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Budgetary effects.
					TITLE I—Intelligence activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management Account.
					TITLE II—Central Intelligence Agency Retirement and Disability System
					Sec. 201. Authorization of appropriations.
					TITLE III—General intelligence community matters
					Sec. 301. Increase in employee compensation and benefits authorized by law.
					Sec. 302. Restriction on conduct of intelligence activities.
					Sec. 303. Notification of appointment and separation of senior level personnel of the intelligence
			 community.
					TITLE IV—Matters relating to elements of the intelligence community
					Subtitle A—Director of National Intelligence
					Sec. 401. Appointment and confirmation of the National Counterintelligence Executive.
					Sec. 402. Inclusion of Inspector General of the Intelligence Community in Council of Inspectors
			 General on Integrity and Efficiency.
					Sec. 403. Provision of information and assistance to Inspector General of the Intelligence
			 Community.
					Subtitle B—Central Intelligence Agency
					Sec. 411. Analytic objectivity review.
					Sec. 412. Authorities of the Inspector General for the Central Intelligence Agency.
					TITLE V—Matters relating to foreign countries
					Subtitle A—Matters relating to Russia
					Sec. 501. Notice of deployment or transfer of Club-K container missile system by the Russian
			 Federation.
					Sec. 502. Assessment on the funding of political parties and nongovernmental organizations by the
			 Russian Federation.
					Sec. 503. Assessment on the use of political assassinations as a form of statecraft by the Russian
			 Federation.
					Subtitle B—Matters relating to other countries
					Sec. 511. Report on resources and collection posture with regard to the South China Sea and East
			 China Sea.
					Sec. 512. Replacement of locally employed staff serving at United States diplomatic facilities in
			 Cuba.
					Sec. 513. Inclusion of sensitive compartmented information facilities in United States diplomatic
			 facilities in Cuba.
					Sec. 514. Report on use by Iran of funds made available through sanctions relief.
					TITLE VI—General provisions
					Sec. 601. Intelligence oversight exception for contractual non-disclosure provisions.
					Sec. 602. Notification of changes to retention of call detail record policies.
					Sec. 603. Requirement to report terrorist activities and the unlawful distribution of information
			 relating to explosives.
					Sec. 604. Broadening the scope of the Office of the Director of National Intelligence tradecraft
			 review.
					Sec. 605. Strategy for comprehensive interagency review of the United States national security
			 overhead satellite architecture.
					Sec. 606. Unauthorized dealings in special nuclear material.
					Sec. 607. Enhancing government personnel security programs.
					Sec. 608. Technical amendments relating to pay under title 5, United States Code.
				
 2.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional intelligence committees; (B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (C)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)Congressional intelligence committeesThe term congressional intelligence committees means— (A)the Select Committee on Intelligence of the Senate; and
 (B)the Permanent Select Committee on Intelligence of the House of Representatives. (3)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 3.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		IIntelligence activities
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified Schedule of Authorizations
 (a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2016, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill S. 1705 of the One Hundred Fourteenth Congress.
				(b)Availability of classified Schedule of Authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2016 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such Schedule for such element.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)a detail, joint duty, or long term, full-time training. (c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).
				104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2016 the sum of $520,073,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2017.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 785 positions as of September 30, 2015. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
				(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2015 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2017.
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2016, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					IICentral Intelligence Agency Retirement and Disability System
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2016 the sum of $514,000,000.
			IIIGeneral intelligence community matters
 301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
 302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
			303.Notification of appointment and separation of senior level personnel of the intelligence community
 (a)Requirement to notifyThe Director of National Intelligence shall establish a policy to ensure that the head of each appropriate element of the intelligence community shall notify the appropriate committees of Congress, on a quarterly basis, of each appointment of an individual to or separation from a senior level position during the previous 3-month period.
 (b)Senior level position definedFor the purpose of this section, the term senior level position shall include positions in the Senior National Intelligence Service, the Senior Intelligence Service, the Senior Executive Service, the Defense Intelligence Senior Executive Service, a Defense Intelligence Senior Leader, or similar position within the intelligence community.
 (c)Notification of appointmentA notification of the appointment of an individual to a senior level position required by subsection (a) shall include the following:
 (1)A summary of the significant previous employment and accomplishments of the individual, such as a career biography and any academic degrees earned.
 (2)Any other information appropriate to demonstrate that the individual is well-qualified to meet the needs of the intelligence community and that there is no significant and credible information to suggest that the individual is unfit or unqualified for such a position.
 (d)Notification of separationA notification of a separation of an individual from a senior level position required by subsection (a) shall include the effective date of the separation.
				IVMatters relating to elements of the intelligence community
			ADirector of National Intelligence
				401.Appointment and confirmation of the National Counterintelligence Executive
 Section 902(a) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) is amended to read as follows:
					
 (a)Establishment(1)There shall be a National Counterintelligence Executive who shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)The President shall make an initial appointment of the National Counterintelligence Executive under paragraph (1) not later than one year after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2016..
				402.Inclusion of Inspector General of the Intelligence Community in Council of Inspectors General on
 Integrity and EfficiencySection 11(b)(1)(B) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is amended by striking Office of the Director of National Intelligence and inserting Intelligence Community.
 403.Provision of information and assistance to Inspector General of the Intelligence CommunitySection 103H(j)(4) of the National Security Act of 1947 (50 U.S.C. 3033(j)(4)) is amended— (1)in subparagraph (A), by striking any department, agency, or other element of the United States Government and inserting any Federal, State (as defined in section 804), or local governmental agency or unit thereof; and
 (2)in subparagraph (B), by inserting from a department, agency, or element of the Federal Government before under subparagraph (A). BCentral Intelligence Agency 411.Analytic objectivity review (a)AssessmentThe Director of National Intelligence shall assign the Chief of the Analytic Integrity and Standards Group, in consultation with the Senior Analytic Service at the Central Intelligence Agency, to conduct a review of finished intelligence products produced by the Central Intelligence Agency to assess whether the reorganization of the Agency, announced publicly on March 6, 2015, has resulted in any loss of analytic objectivity.
 (b)SubmissionNot later than March 6, 2017, the Director of National Intelligence shall submit to the congressional intelligence committees, in writing, the results of the review required under subsection (a), including—
 (1)an assessment comparing a representative sample of finished intelligence products produced by the Central Intelligence Agency before the reorganization and a representative sample of such finished intelligence products produced after the reorganization, with a focus on the analytic standard of objectivity;
 (2)an assessment comparing the historical results of anonymous surveys of Central Intelligence Agency analysts and customers conducted before the reorganization and the results of such anonymous surveys conducted after the reorganization, with a focus on the analytic standard of objectivity;
 (3)a metrics-based evaluation measuring the effect that the reorganization’s integration of operational, analytic, support, technical, and digital personnel and capabilities into Mission Centers has had on analytic objectivity; and
 (4)any recommendations for ensuring that Central Intelligence Agency analysts perform their functions with objectivity, are not unduly constrained, and are not influenced by the force of preference for a particular policy.
						412.Authorities of the Inspector General for the Central Intelligence Agency
 (a)Information and assistanceParagraph (9) of section 17(e) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(9)) is amended to read as follows:
						
							(9)
 (A)The Inspector General may request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Inspector General provided by this section from any Federal, State, or local governmental agency or unit thereof.
 (B)Upon request of the Inspector General for information or assistance from a department or agency of the Federal Government, the head of the department or agency involved, insofar as practicable and not in contravention of any existing statutory restriction or regulation of such department or agency, shall furnish to the Inspector General, or to an authorized designee, such information or assistance.
 (C)Nothing in this paragraph may be construed to provide any new authority to the Central Intelligence Agency to conduct intelligence activity in the United States.
 (D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States..
 (b)Technical amendments relating to selection of employeesParagraph (7) of such section (50 U.S.C. 3517(e)(7)) is amended— (1)by inserting (A) before Subject to applicable law; and
 (2)by adding at the end the following new subparagraph:  (B)Consistent with budgetary and personnel resources allocated by the Director, the Inspector General has final approval of—
 (i)the selection of internal and external candidates for employment with the Office of Inspector General; and
 (ii)all other personnel decisions concerning personnel permanently assigned to the Office of Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of other Central Intelligence Agency offices..
						VMatters relating to foreign countries
			AMatters relating to Russia
				501.Notice of deployment or transfer of Club-K container missile system by the Russian Federation
 (a)Notice to CongressThe Director of National Intelligence shall submit to the appropriate committees of Congress written notice if the intelligence community receives intelligence that the Russian Federation has—
 (1)deployed, or is about to deploy, the Club-K container missile system through the Russian military; or
 (2)transferred or sold, or intends to transfer or sell, the Club-K container missile system to another state or non-state actor.
 (b)Notice to congressional intelligence committeesNot later than 30 days after the date that a notice is submitted under subsection (a), the Director of National Intelligence shall submit to the congressional intelligence committees a written update regarding any intelligence community engagement with a foreign partner on the deployment and impacts of a deployment of the Club-K container missile system to any potentially impacted nation.
					502.Assessment on the funding of political parties and nongovernmental organizations by the Russian
 FederationNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress an intelligence community assessment on the funding of political parties and nongovernmental organizations in former Soviet States and Europe by the Russian Federation and the Russian Federation security and intelligence services since January 1, 2006. Such assessment shall include the country involved, the entity funded, the security service involved, and the intended impact.
				503.Assessment on the use of political assassinations as a form of statecraft by the Russian Federation
 (a)Requirement for assessmentNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress an intelligence community assessment on the use of political assassinations as a form of statecraft by the Russian Federation since January 1, 2000.
 (b)ContentThe assessment required by subsection (a) shall include— (1)a list of Russian politicians, businessmen, dissidents, journalists, current or former government officials, foreign heads-of-state, foreign political leaders, foreign journalists, members of nongovernmental organization, and other relevant individuals that the intelligence community assesses were assassinated by Russian Security Services, or agents of such Services, since January 1, 2000; and
 (2)for each individual described in paragraph (1), the country in which the assassination took place, the means used, associated individuals and organizations, and other background information related to the assassination of the individual.
						BMatters relating to other countries
				511.Report on resources and collection posture with regard to the South China Sea and East China Sea
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees an intelligence community assessment on the resources utilized for collection efforts and the collection posture of the intelligence community with regard to the South China Sea and East China Sea.
 (b)ElementsThe intelligence community assessment required by subsection (a) shall provide detailed information related to United States intelligence collection with regard to the South China Sea and East China Sea, to include—
 (1)a review of intelligence community collection activities and a description of these activities, to include the lead agency, key partners, purpose of collection activity, annual funding and personnel, the manner in which the collection is conducted, and types of information collected;
 (2)an explanation of how the intelligence community prioritizes and coordinates collection activities focused on the region; and
 (3)a description of any collection and resourcing gaps and efforts being made to address them. 512.Replacement of locally employed staff serving at United States diplomatic facilities in Cuba (a)Employment requirement (1)In generalExcept as provided under paragraph (2), the Secretary of State shall ensure that, not later than 1 year after the date of the enactment of this Act, every supervisory position at a United States diplomatic facility in Cuba is occupied by a citizen of the United States who has been subjected to, and has passed, a thorough background check.
 (2)ExtensionThe Secretary of State may extend the deadline under paragraph (1) for up to 1 year by providing advance written notification and justification of such extension to the appropriate congressional committees.
 (3)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that describes the progress made toward meeting the requirement under paragraph (1).
 (b)Plan for reduced use of locally employed staffNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with other appropriate Federal agencies, shall submit a plan to the appropriate congressional committees for reducing the reliance on locally employed staff in United States diplomatic facilities in Cuba that includes cost estimates, timelines, and numbers of employees to be replaced.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (3)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
						513.Inclusion of  sensitive compartmented information facilities in United States diplomatic facilities
			 in Cuba
 (a)Restricted access space requirementEach United States diplomatic facility that, after the date of the enactment of this Act, is constructed in, or undergoes a construction upgrade in Cuba shall be constructed to include a sensitive compartmented information facility.
 (b)National security waiverThe Secretary of State may waive the requirement under subsection (a) if the Secretary— (1)determines that such waiver is in the national security interest of the United States; and
 (2)submits a written justification for such waiver to the relevant congressional committees not later than 180 days before exercising such waiver.
 (c)Relevant congressional committees definedIn this section, the term relevant congressional committees means— (1)the appropriate committees of Congress;
 (2)the Committee on Appropriations of the Senate; and (3)the Committee on Appropriations of the House of Representatives.
						514.Report on use by Iran of funds made available through sanctions relief
 (a)In generalAt the times specified in subsection (b), the Director of National Intelligence, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report assessing the following:
 (1)The monetary value of any direct or indirect forms of sanctions relief that Iran has received since the Joint Plan of Action first entered into effect.
 (2)How Iran has used funds made available through sanctions relief, including the extent to which any such funds have facilitated the ability of Iran—
 (A)to provide support for— (i)any individual or entity designated for the imposition of sanctions for activities relating to international terrorism pursuant to an Executive order or by the Office of Foreign Assets Control of the Department of the Treasury on or before the enactment of this Act;
 (ii)any organization designated by the Secretary of State as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) on or before the enactment of this Act; or
 (iii)any other terrorist organization, including Hamas, Hezbollah, Palestinian Islamic Jihad, or the regime of Bashar al-Assad in Syria;
 (B)to advance the efforts of Iran or any other country to develop nuclear weapons or ballistic missiles overtly or covertly; or
 (C)to commit any violation of the human rights of the people of Iran. (3)The extent to which any senior officials of the Government of Iran have diverted any funds from sanctions relief into their personal accounts.
						(b)Submission to Congress
 (1)In generalThe Director shall submit the report required by subsection (a) to the appropriate congressional committees—
 (A)not later than 180 days after the date of the enactment of this Act and every 180 days thereafter while the Joint Plan of Action is in effect; and
 (B)not later than one year after a subsequent agreement with Iran relating to Iran's nuclear program takes effect and annually thereafter while that agreement remains in effect.
 (2)NonduplicationThe Director may submit the information required by subsection (a) with a report required to be submitted to Congress under another provision of law if—
 (A)the Director notifies the appropriate congressional committees of the intention of the Director to do so before submitting that report; and
 (B)all matters required to be covered by subsection (a) are included in that report. (c)Form of reportsEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Joint Plan of ActionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, and the extension thereto agreed to on November 24, 2014.
						VIGeneral provisions
			601.Intelligence oversight exception for contractual non-disclosure provisions
 (a)In generalNo provision of an intelligence contract that prohibits the disclosure of information may be construed to prohibit an element of the intelligence community from providing information to the congressional intelligence committees.
 (b)Intelligence contract definedIn this section, the term intelligence contract means a contract entered into by an element of the intelligence community. (c)Limitation on liabilityNo cause of action shall lie in any court against an element of the intelligence community or an officer, employee, or contractor of such element that provides information pursuant to subsection (a).
 (d)ConstructionNothing in this section may be construed to modify the requirements of section 5.403 of title 48, Code of Federal Regulations (related to requests from Members of Congress).
				602.Notification of changes to retention of call detail record policies
 (a)Requirement To retainNot later than 15 days after learning that an electronic communication service provider that generates call detail records in the ordinary course of business has changed its policy on the retention of such call detail records to result in a retention period of less than 18 months, the Director of National Intelligence shall provide written notification of such change to the congressional intelligence committees.
 (b)DefinitionsIn this section: (1)Call detail recordThe term call detail record—
 (A)means session-identifying information (including an originating or terminating telephone number, an International Mobile Subscriber Identity number, or an International Mobile Station Equipment Identity number), a telephone calling card number, or the time or duration of a call; and
 (B)does not include— (i)the contents (as defined in section 2510(8) of title 18, United States Code) of any communication;
 (ii)the name, address, or financial information of a subscriber or customer; or (iii)cell site location or global positioning system information.
 (2)Electronic communication serviceThe term electronic communication service has the meaning given that term in section 2510 of title 18, United States Code. 603.Requirement to report terrorist activities and the unlawful distribution of information relating to explosives (a)Duty To reportWhoever, while engaged in providing an electronic communication service or a remote computing service to the public through a facility or means of interstate or foreign commerce, obtains actual knowledge of any terrorist activity, including the facts or circumstances described in subsection (c) shall, as soon as reasonably possible, provide to the appropriate authorities the facts or circumstances of the alleged terrorist activities.
 (b)Attorney General determinationThe Attorney General shall determine the appropriate authorities under subsection (a). (c)Facts or circumstancesThe facts or circumstances described in this subsection, include any facts or circumstances from which there is an apparent violation of section 842(p) of title 18, United States Code, that involves distribution of information relating to explosives, destructive devices, and weapons of mass destruction.
 (d)Protection of privacyNothing in this section may be construed to require an electronic communication service provider or a remote computing service provider—
 (1)to monitor any user, subscriber, or customer of that provider; or (2)to monitor the content of any communication of any person described in paragraph (1).
					604.
 Broadening the scope of the Office of the Director of National Intelligence tradecraft reviewSection 1019(b)(2)(A) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3364(b)(2)(A)) is amended by striking and incorporate, where appropriate, alternative analyses; and and inserting incorporate, where appropriate, alternative analyses, and explain how substantially similar, contemporaneous intelligence products are distinct in terms of source material, timeframe, methodology, or other distinguishing analytic characteristic; and.
			605.Strategy for comprehensive interagency review of the United States national security overhead
			 satellite architecture
 (a)Requirement for strategyThe Director of National Intelligence shall collaborate with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff to develop a strategy, with milestones and benchmarks, to ensure that there is a comprehensive interagency review of policies and practices for planning and acquiring national security satellite systems and architectures, including the capabilities of commercial systems and partner countries, consistent with the National Space Policy issued on June 28, 2010. Such strategy shall, where applicable, account for the unique missions and authorities vested in the Department of Defense and the intelligence community.
 (b)ElementsThe strategy required by subsection (a) shall ensure that the United States national security overhead satellite architecture—
 (1)meets the needs of the United States in peace time and is resilient in war time; (2)responsibly stewards the taxpayers’ dollars;
 (3)accurately takes into account cost and performance tradeoffs; (4)meets realistic requirements;
 (5)produces excellence, innovation, competition, and a robust industrial base; (6)aims to produce innovative satellite systems in less than 5 years that are able to leverage common, standardized design elements and commercially available technologies;
 (7)takes advantage of rapid advances in commercial technology, innovation, and commercial-like acquisition practices;
 (8)is open to innovative concepts such as distributed, disaggregated architectures that could allow for better resiliency, reconstitution, replenishment, and rapid technological refresh; and
 (9)emphasizes deterrence and recognizes the importance of offensive and defensive space control capabilities.
 (c)Report on strategyNot later than February 28, 2016, the Director of National Intelligence, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff shall submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a report on the strategy required by subsection (a).
 606.Unauthorized dealings in special nuclear materialSection 57b.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)(2)) is amended in the first sentence in the proviso by inserting the Director of National Intelligence, after Commerce,.
			607.Enhancing government personnel security programs
 (a)DefinitionsIn this section: (1)Covered individualThe term covered individual means an individual who has been determined eligible for access to classified information or eligible to hold a sensitive position.
 (2)Periodic reinvestigationsThe term periodic reinvestigations means investigations conducted periodically, with a frequency as required by the Director of National Intelligence, for the purpose of updating a previously completed background investigation.
					(b)Resolution of backlog of overdue periodic reinvestigations
 (1)In generalThe Director of National Intelligence shall develop and implement a plan to eliminate the backlog of overdue periodic reinvestigations of covered individuals.
 (2)RequirementsThe plan developed under paragraph (1) shall— (A)use a risk-based approach to—
 (i)identify high-risk populations; and (ii)prioritize reinvestigations that are due or overdue to be conducted; and
 (B)use random automated record checks of covered individuals that shall include all covered individuals in the pool of individuals subject to a one-time check.
 (c)Enhanced security clearance programsPart III of title 5, United States Code, is amended by adding at the end the following:  JEnhanced personnel security programs 110Enhanced personnel security programsSec. 11001. Enhanced personnel security programs. 11001.Enhanced personnel security programs (a)DefinitionsIn this section—
 (1)the term agency has the meaning given that term in section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341);
 (2)the term consumer reporting agency has the meaning given that term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); (3)the term covered individual means an individual who has been determined eligible for access to classified information or eligible to hold a sensitive position;
 (4)the term enhanced personnel security program means a program implemented by an agency at the direction of the Director of National Intelligence under subsection (b); and
 (5)the term periodic reinvestigations means investigations conducted periodically, with a frequency as required by the Director of National Intelligence, for the purpose of updating a previously completed background investigation.
 (b)Enhanced Personnel Security ProgramThe Director of National Intelligence shall direct each agency to implement a program to provide enhanced security review of covered individuals—
 (1)in accordance with this section; and (2)not later than the earlier of—
 (A)the date that is 5 years after the date of enactment of the Intelligence Authorization Act for Fiscal Year 2016; or (B)the date on which the backlog of overdue periodic reinvestigations of covered individuals is eliminated, as determined by the Director of National Intelligence.
											(c)Comprehensiveness
 (1)Sources of informationThe enhanced personnel security program of an agency shall integrate relevant information from various sources, including government, publicly available, and commercial data sources, consumer reporting agencies, social media, and such other sources as determined by the Director of National Intelligence.
 (2)Types of informationInformation obtained and integrated from sources described in paragraph (1) may include— (A)information relating to any criminal or civil legal proceeding;
 (B)financial information relating to the covered individual, including the credit worthiness of the covered individual;
 (C)public information, including news articles or reports, that includes relevant security or counterintelligence information about the covered individual;
 (D)publicly available electronic information, to include relevant security or counterintelligence information on any social media website or forum, that may suggest ill intent, vulnerability to blackmail, compulsive behavior, allegiance to another country, change in ideology, or any other information that may suggest the covered individual lacks good judgment, reliability or trustworthiness; and
 (E)data maintained on any terrorist or criminal watch list maintained by any agency, State or local government, or international organization.
											(d)Reviews of covered individuals
										(1)Reviews
 (A)In generalThe enhanced personnel security program of an agency shall require that, not less than 2 times every 5 years, the head of the agency shall conduct or request the conduct of automated record checks and checks of information from sources under subsection (c) to ensure the continued eligibility of each covered individual employed by the agency or a contractor of the agency, unless more frequent reviews of automated record checks and checks of information from sources under subsection (c) are conducted on the covered individual.
 (B)Scope of reviewsExcept for a covered individual who is subject to more frequent reviews to ensure the continued eligibility of the covered individual, the reviews under subparagraph (A) shall consist of random or aperiodic checks of covered individuals, such that each covered individual is subject to at least 2 reviews during the 5-year period beginning on the date on which the agency implements the enhanced personnel security program of an agency, and during each 5-year period thereafter.
 (C)Individual reviewsA review of the information relating to the continued eligibility of a covered individual under subparagraph (A) may not be conducted until after the end of the 120-day period beginning on the date the covered individual receives the notification required under paragraph (3).
 (2)ResultsThe head of an agency shall take appropriate action if a review under paragraph (1) finds relevant information that may affect the continued eligibility of a covered individual.
 (3)Information for covered individualsThe head of an agency shall ensure that each covered individual employed by the agency or a contractor of the agency is adequately advised of the types of relevant security or counterintelligence information the covered individual is required to report to the head of the agency.
 (4)LimitationNothing in this subsection shall be construed to affect the authority of an agency to determine the appropriate weight to be given to information relating to a covered individual in evaluating the continued eligibility of the covered individual.
 (5)Guidance for minor financial or mental health issuesThe Director of National Intelligence shall issue guidance defining minor financial or mental health issues, in accordance with this section and any direction from the President.
 (6)Authority of the PresidentNothing in this subsection shall be construed as limiting the authority of the President to direct or perpetuate periodic reinvestigations of a more comprehensive nature or to delegate the authority to direct or perpetuate such reinvestigations.
										(e)Audit
 (1)In generalBeginning 2 years after the date of implementation of the enhanced personnel security program of an agency under subsection (b), the Inspector General of the agency shall conduct at least 1 audit to assess the effectiveness and fairness, which shall be determined in accordance with performance measures and standards established by the Director of National Intelligence, to covered individuals of the enhanced personnel security program of the agency.
 (2)Submissions to the DNIThe results of each audit conducted under paragraph (1) shall be submitted to the Director of National Intelligence to assess the effectiveness and fairness of the enhanced personnel security programs across the Federal Government..
 (d)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by adding at the end following:
					Subpart J—Enhanced personnel security programs110. Enhanced personnel security programs11001.
 608.Technical amendments relating to pay under title 5, United States CodeSection 5102(a)(1) of title 5, United States Code, is amended— (1)in clause (vii), by striking or;
 (2)by inserting after clause (vii) the following new clause:  (viii)the Office of the Director of National Intelligence;; and
 (3)in clause (x), by striking the period and inserting a semicolon. July 7, 2015Read twice and placed on the calendar